[Cite as Myers v. Gray, 2022-Ohio-1918.]




             IN THE COURT OF APPEALS OF OHIO
                             SEVENTH APPELLATE DISTRICT
                                  BELMONT COUNTY

                                       MARVIN E. MYERS,

                                           Plaintiff-Appellant,

                                                    v.

                                 WARDEN DAVID W. GRAY,

                                       Defendant-Appellee.


                       OPINION AND JUDGMENT ENTRY
                                           Case No. 21 BE 0021


                                   Civil Appeal from the
                       Court of Common Pleas of Belmont County, Ohio
                                   Case No. 20 CV 275

                                         BEFORE:
                 David A. D’Apolito, Gene Donofrio, Cheryl L. Waite, Judges.


                                              JUDGMENT:
                                                Affirmed.


 Marvin E. Myers, Pro Se, Belmont Correctional Institution, P.O. Box 540, St. Clairsville,
 Ohio 43950, Plaintiff-Appellant and
 Atty. David A. Yost, Ohio Attorney General, and Atty. M. Scott Criss, Assistant Attorney
 General, Criminal Justice Section, 30 East Broad Street, 23rd Floor, Columbus, Ohio
 43215, for Defendant-Appellee.
                                                                                      –2–


                                  Dated: May 31, 2022

 D’Apolito, J.

       {¶1}   Appellant, Marvin E. Myers, appeals from the April 29, 2021 judgment of the
Belmont County Court of Common Pleas granting Appellee’s, David Gray, Warden
(Belmont Correctional Institution Warden), Civ.R. 12(B)(6) motion to dismiss Appellant’s
pro se petition for a writ of habeas corpus. In this appeal, Appellant takes issue with his
sentence, specifically jail-time credit, and is seeking an immediate release from prison.
Finding no reversible error, we affirm.

                        FACTS AND PROCEDURAL HISTORY

       {¶2}   On April 16, 2014, Appellant was indicted in the Franklin County Court of
Common Pleas, Case No. 14CR-1991, on one count of failure to provide notice of change
of address, in violation of R.C. 2950.05. The offense was a violation of his post-release
control supervision from a 2009 conviction for gross sexual imposition. Appellant pled
not guilty and was released from jail on bond. The trial date was continued several times.
       {¶3}   While that case was pending, on February 8, 2017, Appellant was indicted
in the Franklin County Court of Common Pleas, Case No. 17CR-808, on five counts of
rape in violation of R.C. 2907.02, and four counts of sexual battery in violation of R.C.
2907.03. On September 10, 2018, Appellant, through counsel, pled guilty to one count
of failure to provide notice of change of address in Case No. 14CR-1991 and two counts
of sexual battery in Case No. 17CR-808.
       {¶4}   On September 11, 2018, the Franklin County Court of Common Pleas
sentenced Appellant to 24 months in prison in Case No. 14CR-1991 to be served
concurrently with a six-year sentence in Case No. 17CR-808, for a total aggregate
sentence of six years. Appellant was granted 1,027 days of jail-time credit in each case.
       {¶5}   On February 7, 2019, Appellant filed a pro se motion for jail-time credit in
Case Nos. 14CR-1991 and 17CR-808 requesting an additional 300 days of credit. The
State of Ohio filed an opposition. On February 25, 2019, the Franklin County Court of
Common Pleas denied Appellant’s request in both cases.




Case No. 21 BE 0021
                                                                                                         –3–


        {¶6}     Appellant filed pro se appeals in the Tenth District Court of Appeals, Case
Nos. 19AP-178 and 19AP-180. On November 7, 2019, the Tenth District determined that
Appellant failed to carry his burden of demonstrating error in the record with respect to
the calculation of jail-time credit and affirmed the judgments of the Franklin County Court
of Common Pleas. State v. Myers, 10th Dist. Franklin Nos. 19AP-178 and 19AP-180,
2019-Ohio-4592.
        {¶7}     On November 12, 2020, Appellant filed a pro se petition for a writ of habeas
corpus in the Belmont County Court of Common Pleas, Case No. 20 CV 275, alleging
that he is being illegally detained because his sentence expired on June 25, 2020. On
December 14, 2020, Appellee filed a Civ.R. 12(B)(6) motion to dismiss arguing that
Appellant had an alternative remedy in which to raise his claim and that because his
maximum sentence has not expired, he is not entitled to habeas relief. On January 8,
2021, Appellant filed an objection.
        {¶8}     On April 29, 2021, the Belmont County Court of Common Pleas granted
Appellee’s motion to dismiss Appellant’s pro se petition for a writ of habeas corpus
following a hearing.
        {¶9}     Appellant filed the instant pro se appeal with this court, Case No. 21 BE
0021, and raises five assignments of error.1

                                 ASSIGNMENT OF ERROR NO. 1

        THE TRIAL COURT DENIED THE DEFENDANT-APPELLANT DUE
        PROCESS AND EQUAL PROTECTION UNDER THE LAW WHERE IT
        FAILED        TO     CALCULATE           AND       CREDIT        THE      DEFENDANT’S


1 Appellant filed his pro se brief on October 7, 2021. Appellee filed his brief on December 17, 2021. We
note that Appellee incorrectly asserts two points: (1) that Appellant failed to attach copies of his commitment
papers to his habeas corpus petition; and (2) that Appellant has already been released from prison.
(12/17/2021 Appellee’s Brief, p. 6-8). First, the record reveals that Appellant did attach his commitment
papers (including the September 11, 2018 sentencing entries in both Case Nos. 14CR-1991 and 17CR-
808) to his November 12, 2020 pro se petition for a writ of habeas corpus. And second, the record does
not reveal that Appellant has been released from prison. In fact, according to the Ohio Department of
Corrections and Rehabilitation Offender Search website, Appellant’s “Status” at this time in both cases at
issue is still “Incarcerated” with an “Expected Release Date/Parole Eligibility Date” of September 16, 2022.
Nevertheless, notwithstanding these inaccuracies, Appellee correctly argues that Appellant’s petition was
properly denied because his claim is not cognizable in a habeas corpus action as he had an adequate
alternative legal remedy in which to raise his claim. (12/17/2021 Appellee’s Brief, p. 2-6).


Case No. 21 BE 0021
                                                                       –4–


      CONFINEMENT (JAIL TIME) CREDIT AND PRIOR INCARCERATION IN
      ITS SENTENCING ENTRY.

                        ASSIGNMENT OF ERROR NO. 2

      THE TRIAL COURT ABUSED ITS DISCRETION AND DENIED MR.
      MYERS DUE PROCESS AND EQUAL PROTECTION OF THE LAW
      WHEN IT FAILED TO CONSIDER THE MERITS OF HIS MOTION FOR
      JAIL-TIME CREDIT, IN VIOLATION OF THE FIFTH AND FOURTEENTH
      AMENDMENTS TO THE UNITED STATES CONSTITUTION, AND R.C.
      2929.19(B)(2)(g)(iii) AND THE OHIO CONSTITUTION.

                        ASSIGNMENT OF ERROR NO. 3

      APPELLANT HAS MET THE BURDEN OF DEMONSTRATING “ERROR
      THROUGH RECORD.”

                        ASSIGNMENT OF ERROR NO. 4

      THE TRIAL COURT ABUSED ITS DISCRETION BY ITS FAILURE TO
      PROPERLY CALCULATE THE CORRECT NUMBER OF DAYS OF JAIL
      TIME    CREDIT   THE   APPELLANT   IS   ENTITLED TO   AND   TO
      INCORPORATE THE DAYS IN THE JOURNAL ENTRY. THEREBY,
      LEAVING IT UP TO THE APPELLANT TO FIGURE OUT HIS OWN JTC
      TIME.

                        ASSIGNMENT OF ERROR NO. 5

      THE COURT IS REQUIRED TO CALCULATE ALL THE TIME. MR.
      MYERS FIRST CASE 14CR-1991 CASE WAS NEVER CALCULATED
      FROM THE ORIGINAL DAY OF ARREST. IF IT WOULD HAVE BEEN
      CALCULATED, THEN IT SHOULD HAVE BEEN DISMISSED OR AT
      LEAST HE SERVED MORE TIME ON THE CASE THAN ORIGINALLY
      SENTENCED TO. SINCE R.C. 2967.191 WAS MANDATORY, THE TRIAL
      COURT’S FAILURE TO PROPERLY CALCULATE CREDIT AND


Case No. 21 BE 0021
                                                                                            –5–


       INCLUDE IN THE SENTENCING ORDER WAS PLAIN ERROR. STATE
       V. MILLER, 2005-OHIO-1300, 2005 OHIO APP LEXIS 1271 (OHIO CT.
       APP CUYAHOGA COUNTY 2005).

       {¶10} Because all of Appellant’s assignments of error are interrelated, as they
concern his sentence, specifically jail-time credit, we will address them together.

       A court may dismiss a habeas action under Civ.R. 12(B)(6) for failure to
       state a claim upon which relief can be granted “‘if, after all factual allegations
       are presumed true and all reasonable inferences are made in (the
       petitioner’s) favor, it appears beyond doubt that he could prove no set of
       facts entitling him to the requested extraordinary relief in habeas
       corpus.’” Curtis v. Wainwright, 2019-Ohio-942, ––– N.E.2d ––––, ¶ 4,
       quoting Keith v. Bobby, 117 Ohio St.3d 470, 2008-Ohio-1443, 884 N.E.2d
       1067, ¶ 10. We review a dismissal under Civ.R. 12(B)(6) de
       novo. Id., citing State ex rel. McKinney v. Schmenk, 152 Ohio St.3d 70,
       2017-Ohio-9183, 92 N.E.3d 871, ¶ 8.

       In determining whether a civil petition states a viable claim for relief under
       Civ.R. 12(B)(6), a court can review the allegations in the petition and any
       materials attached and incorporated into the petition. See State ex rel.
       Crabtree v. Franklin Cty. Bd. of Health, 77 Ohio St.3d 247, 249, 673 N.E.2d
       1281, fn. 1 (1997).

Singfield v. LaRose, 7th Dist. Mahoning No. 18 MA 0047, 2019-Ohio-1679, ¶ 3-4.

       {¶11} R.C. 2725.01, “Persons entitled to writ of habeas corpus,” states in its
entirety: “Whoever is unlawfully restrained of his liberty, or entitled to the custody of
another, of which custody such person is unlawfully deprived, may prosecute a writ of
habeas corpus, to inquire into the cause of such imprisonment, restraint, or deprivation.”
       {¶12} However, R.C. 2725.05, “Writ not allowed,” provides:

       If it appears that a person alleged to be restrained of his liberty is in the
       custody of an officer under process issued by a court or magistrate, or by


Case No. 21 BE 0021
                                                                                         –6–


      virtue of the judgment or order of a court of record, and that the court or
      magistrate had jurisdiction to issue the process, render the judgment, or
      make the order, the writ of habeas corpus shall not be allowed. * * *

R.C. 2725.05.

      Sentencing errors are not jurisdictional and thus are not generally
      remediable by extraordinary writ. Manns v. Gansheimer, 117 Ohio St.3d
      251, 2008-Ohio-851, 883 N.E.2d 431, ¶ 6. Notwithstanding the fact that only
      nonjurisdictional issues are involved, habeas corpus will lie in certain
      extraordinary circumstances where there is an unlawful restraint of a
      person’s liberty, but only where there is no adequate legal remedy, e.g.,
      appeal or postconviction relief. State ex rel. Jaffal v. Calabrese, 105 Ohio
      St.3d 440, 2005-Ohio-2591, 828 N.E.2d 107, ¶ 5.

      A writ of habeas corpus is an extraordinary remedy and is appropriate only
      when       the   petitioner   is   entitled   to   immediate      release   from
      confinement. See State ex rel. Jackson v. McFaul, 73 Ohio St.3d 185, 188,
      652 N.E.2d 746 (1995). The burden of proof is on the petitioner to show that
      he    is   illegally   detained,   and,   therefore,   entitled   to   immediate
      release. See Halleck v. Koloski, 4 Ohio St.2d 76, 77, 212 N.E.2d 601
      (1965).

Singfield, supra, at ¶ 14-15.

      {¶13} A petitioner-appellant “‘may not use habeas corpus to obtain successive
appellate reviews of the same issue.’ Wells v. Hudson, 113 Ohio St.3d 308, 2007-Ohio-
1955, 865 N.E.2d 46, ¶ 7, citing State ex rel. Rash v. Jackson, 102 Ohio St.3d 145, 2004-
Ohio-2053, 807 N.E.2d 344.” Ex rel. Gray v. Bowen, 7th Dist. Mahoning No. 18 MA 0044,
2019-Ohio-501, ¶ 6.
      {¶14} In this appeal, Appellant asserts he is entitled to additional jail-time credit
such that his sentence has already expired. This same claim, however, was already
presented in a petition to the trial court that sentenced him. The substantive merits of




Case No. 21 BE 0021
                                                                                         –7–


Appellant’s claim have already been ruled upon by a trial court with appropriate subject
matter jurisdiction. That decision was reviewed and affirmed by a court of appeals.
       {¶15} As stated, on February 7, 2019, Appellant filed a pro se motion for jail-time
credit with the Franklin County Court of Common Pleas in Case Nos. 14CR-1991 and
17CR-808. On February 25, 2019, the trial court denied Appellant’s request in both
cases. Appellant filed pro se appeals in the Tenth District Court of Appeals, Case Nos.
19AP-178 and 19AP-180. On November 7, 2019, the Tenth District determined that
Appellant failed to carry his burden of demonstrating error in the record with respect to
the calculation of jail-time credit and affirmed the trial court’s judgments. Myers, supra.
       {¶16} Upon consideration of the merits, we agree with the Tenth District and find
that the record does not permit us to determine whether Appellant was confined during
the subject time period as a result of the charges in this case (as opposed to confinement
for unrelated matters). Id. at ¶ 22, citing State v. Smith, 10th Dist. No. 15AP-209, 2015-
Ohio-4465, ¶ 14 (appellant failed to show error in trial court’s jail-time credit calculation
where motion for jail-time credit contains only “conclusory allegations concerning the
amount of time he spent in jail in two cases” and the attachments to motion indicate dates
of arrests but not the amount of time spent in jail). The arrest record offers no explanation
as to the basis for Appellant’s custodial status or how long he remained in jail. Id.
Appellant has failed to meet his burden of demonstrating error through the record. Thus,
Appellant’s claim fails on the merits.
       {¶17} In addition, we stress that Appellant’s same sentencing claim regarding jail-
time credit in the current appeal before us is also barred under the doctrine of res judicata.
Bowen, supra, at ¶ 8. “A final judgment on the merits bars subsequent actions based on
claims arising out of the occurrence that was the subject of the prior action.” Villio v. Fred
Martin Ford, Inc., 7th Dist. Mahoning No. 20 MA 0090, 2021-Ohio-2361, ¶ 24.
       {¶18} Because Appellant had an adequate legal remedy for his claim available to
him, and availed himself of this avenue of relief, though unsuccessfully, he may not rely
on habeas corpus relief as an addition or substitute. Singfield, supra, at ¶ 14-15, 17
(“‘Where a plain and adequate remedy at law has been unsuccessfully invoked,
extraordinary relief is not available to relitigate the same issue.’”) Accordingly, the




Case No. 21 BE 0021
                                                                                       –8–


Belmont County Court of Common Pleas did not err in denying Appellant’s pro se petition
for a writ of habeas corpus.
       {¶19} Appellant’s assignments of error are without merit.

                                      CONCLUSION

       {¶20} For the foregoing reasons, Appellant’s assignments of error are not well-
taken. The April 29, 2021 judgment of the Belmont County Court of Common Pleas
granting Appellee’s Civ.R. 12(B)(6) motion to dismiss Appellant’s pro se petition for a writ
of habeas corpus is affirmed.




Donofrio, P.J., concurs.

Waite, J., concurs.




Case No. 21 BE 0021
[Cite as Myers v. Gray, 2022-Ohio-1918.]




         For the reasons stated in the Opinion rendered herein, the assignments of error
 are overruled and it is the final judgment and order of this Court that the judgment of
 the Court of Common Pleas of Belmont County, Ohio, is affirmed. Costs to be taxed
 against the Appellant.
         A certified copy of this opinion and judgment entry shall constitute the mandate
 in this case pursuant to Rule 27 of the Rules of Appellate Procedure. It is ordered that
 a certified copy be sent by the clerk to the trial court to carry this judgment into
 execution.




                                       NOTICE TO COUNSEL

         This document constitutes a final judgment entry.